Citation Nr: 1215420	
Decision Date: 04/30/12    Archive Date: 05/07/12

DOCKET NO.  10-12 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) South Central Health Care Network in 
Jackson, Mississippi


THE ISSUE

Entitlement to payment or reimbursement for medical treatment the Veteran received at St. Charles Hospital in Luling, Louisiana on December 20, 2007.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from December 1961 to December 1965.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a decision of the VA South Central Health Care Network in Jackson, Mississippi, the agency of original jurisdiction (AOJ).  In August 2011, the Veteran failed to appear for a Travel Board hearing scheduled at his request.


FINDINGS OF FACT

The Veteran does not have any service-connected disabilities, and is not entitled to reimbursement under 38 U.S.C.A. § 1728; the Veteran's treatment at St. Charles Hospital was not for a medical emergency; and VA medical facilities were feasibly available, and an attempt to use them before seeking private treatment would have been reasonable.


CONCLUSION OF LAW

The criteria for establishing entitlement to payment or reimbursement of private medical expenses are not met for treatment the Veteran received at St. Charles Hospital on December 20, 2007.  38 U.S.C.A. §§ 1725, 1728, 5107 (West 2002); 38 C.F.R. §§ 3.102, 17.52, 17.120, 17.1000-17.1002, 17.1004 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub.L. No. 106-475, 114 Stat. 2096 (2000) introduced several fundamental changes into the VA adjudication process.  These changes were codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159.  This case concerns a legal determination of whether the Veteran is entitled to reimbursement for unauthorized private medical expenses under 38 U.S.C.A. §§ 1725 or 1728.  In Barger v. Principi, 16 Vet. App. 132, 138 (2002), the United States Court of Appeals for Veterans Claims (Court) held that the provisions of the VCAA do not apply to claims for VA benefits under statutes and regulations that include their own notice requirements.  38 U.S.C., Chapter 17 and 38 C.F.R. §§ 17.120-33 governing adjudication of claims for reimbursement of unauthorized medical expenses contain their own notice provisions.  Under 38 C.F.R. § 17.124, a Veteran has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  When a claim for reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the claimant of its reasons and bases for denial, and of his or her appellate rights (and to furnish all other notifications or statements required by Part 19 of Chapter 38 (governing appeals).  38 C.F.R. § 17.132. 

An April 2009 letter from the AOJ provided the Veteran notice generally outlining his and VA's responsibilities in obtaining evidence in support of the claim.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.  A decisional letter in April 2009, a February 2010 response from the South Central Health Care Network to the Veteran's request for reconsideration, and the February 2010 statement of the case notified him of the reasons and bases for denial and of his appellate rights.

The evidence pertinent to the matter on appeal is associated with the claims file; the Veteran has not identified any such evidence that remains outstanding.  VA's duties to notify and assist are met.

Factual Background

The Veteran seeks reimbursement for expenses he incurred at St. Charles Hospital on  December 20, 2007.  He alleges that there was a medical emergency, and that VA facilities were not feasibly available. 

A Thursday, December 20, 2007 Emergency Department Physician Record shows that the Veteran arrived at 9:51 a.m. with chief complaints of vomiting and diarrhea.  It is noted that he had a 3 day history of continuous vomiting and diarrhea of "moderate" severity.  He complained of dizziness and weakness and, aside from his gastrointestinal symptoms of vomiting and diarrhea, no significant abnormality was noted on review of systems.  On physical examination, the Veteran's general appearance was normal and he was awake, alert and oriented as to person, place and time.  The Emergency Department Nursing Medical Record notes that, upon arrival, the Veteran was ambulatory; he had been transported by private transportation, and was accompanied by his wife.  He reported a history of vomiting and diarrhea since Sunday (thus, for 4 days prior to admission) and had vomited once and experienced 2 episodes of diarrhea on the day of admission.  On Triage Assessment, he was alert, in no acute distress, calm and cooperative.  The Veteran was discharged at 1 pm in improved condition.  The diagnosis was viral gastroenteritis.  

An April 2009 decisional letter disapproved payment for the Veteran's hospitalization at St. Charles Hospital on December 20, 2007 on the basis that VA facilities were feasibly available to provide the care.  

In a December 2009 statement, the Veteran's wife recalled that she had called the "VA nurse on the phone describing his symptoms.  She told me to take him to the nearest emergency room."  His wife also stated that there was no emergency unit at the VA hospital, which was 40 miles away, and the nearest VA emergency unit she knew of was 360 miles away, in Houston.  She stated that her husband was in pain and she did what the nurse told her to do.  

In a January 2010 reconsideration of the claim, a physician reviewed the clinical record and found that, "during the daytime hours of Thursday, December 20, 2007, the Veteran's ER [emergency room] visit occurred during the time when VA Outpatient clinics were open and feasibly available in the New Orleans area, and the Veteran could have presented to the VA for his care."  

On his March 2010 VA Form 9, the Veteran stated that there are no VA emergency rooms in his area since Katrina.  He also recalled that he was told by his VA physician in Houma to go to St. Charles Hospital in the event of an emergency.  On the day of admission, the Veteran recalled that the "1-800" number was called and that a nurse at that number advised them to go to St. Charles Hospital.  

Legal Criteria and Analysis

In claims involving payment/reimbursement by VA for medical expenses incurred for treatment at a private facility, it must first be determined whether the services for which payment is sought were authorized in advance by VA.  38 U.S.C.A. § 1703(a); 38 C.F.R. § 17.54; see also Malone v. Gober, 10 Vet. App. 539, 541 (1997).  This is a factual, not a medical, determination.  Similes v. Brown, 6 Vet. App. 555, 557 (1994).  

The record does not suggest, and the Veteran has not claimed that he had (or sought) prior authorization from VA to receive the  private medical treatment at issue.  It is not in dispute that reimbursement for the private medical treatment at issue was not pre-authorized by VA.  

There are two statutes that provide for a Veteran to be reimbursed for unauthorized medical expenses (38 U.S.C. §§ 1725 and 1728).  Because the Veteran does not have any service-connected disabilities, and it is neither shown nor alleged that he is a participant in a vocational rehabilitation program under 38 U.S.C. Chapte r 31, he is not eligible for benefits under 38 U.S.C.A. § 1728.  Consequently, he can receive reimbursement only under § 1725.

On February 1, 2010, the President signed into law the Veterans' Emergency Care Fairness Act of 2009, Pub. L. 111-137, 123 Stat. 3495 (2010).  This law removes and amends provisions in the prior version of 38 U.S.C.A. § 1725 that prohibited payment or reimbursement of emergency medical expenses on behalf of veterans who have insurance, and allows for payment or reimbursement of expenses incurred before the date of the law's enactment under appropriate circumstances.  Id.  These amendments are not applicable under the circumstances of the instant case.

To be eligible for payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities under 38 U.S.C.A. § 1725 and the implementing regulations (38 C.F.R. §§ 17.1000-1008), the Veteran must satisfy all of the following conditions: 

(a)  The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public; 

(b)  The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part); 

(c)  A VA or other Federal facility/provider was not feasibly available and an attempt to use such provider beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center); 

(d)  The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the veteran becomes stabilized); 

(e)  At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnish of such emergency treatment; 

(f)  The veteran is financially liable to the provider of emergency treatment for that treatment; 

(g)  The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment); 

(h)  (not applicable here). 

(i)  The veteran is not eligible for reimbursement under 38 U.S.C. §  1728 for the emergency treatment provided.  38 C.F.R. § 17.1002. 

Requirement (b) above provides that for entitlement to reimbursement under 38 U.S.C.A. § 1725 the treatment in question must have been provided for a medical emergency.  In the instant case, the preponderance of the evidence is against a finding that a medical emergency existed when the Veteran sought and received the medical treatment in question.  While he presented with history of continuous vomiting (once on the day of the treatment) and diarrhea (twice that day), and reported that he felt dizzy and weak on admission, it is noteworthy that he arrived by private vehicle, that he present on day 4 of similar complaints, and that on Triage Assessment on admission he was assessed as alert, in no acute distress, calm and cooperative (and on physical examination, his general appearance was normal and he was awake, alert and oriented as to person, place and time).  There is nothing in the record to suggest that the delay associated with transport to a [more distant] VA medical facility would have placed him at risk for imminent danger to his life or serious jeopardy to his health.  Significantly, the very fact that he waited until day 4 of symptoms to seek treatment at the St. Charles Hospital emergency room, suggests that even he did not consider the symptoms as posing a serious risk to his health.  Accordingly, the Board finds that it is not shown that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention for gastrointestinal complaints such as the Veteran had when he presented at St. Charles Hospital would have been hazardous to life or health.  

As the requirement for reimbursement under 38 U.S.C.A. § 1725 of there being a medical emergency is not met, the analysis does not need to proceed any further (as all 9 requirements listed in 38 C.F.R. § 17.1002 must be met to establish entitlement to reimbursement under Section 1725).  Nevertheless, it is noteworthy that the Veteran's St. Charles Hospital emergency room treatment occurred during a time (weekday business hours) when the VA facilities in the New Orleans area were feasibly available for treatment of his complaints of vomiting and diarrhea.  There is nothing of record to suggest that an attempt to use VA facilities prior to going to St. Charles Hospital would not have been considered reasonable by a prudent layperson.  The Board notes the Veteran's arguments pointing to the absence of VA emergency treatment facilities in his immediate area and the difficulties [of travel] due to Hurricane Katrina (which occurred a little more than 2 years prior to the treatment in question); however, the Board is bound by the above-outlined regulations which provide that, for reimbursement to be warranted a medical emergency and that VA facilities were not feasibly available must both be shown.  As these two requirements are not met, reimbursement under 38 U.S.C.A. § 1725 is not warranted.  The appeal in this matter must be denied.


ORDER

The appeal to establish entitlement to payment or reimbursement for the private medical services the Veteran received at St. Charles Hospital on December 20, 2007, is denied.

____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


